PIERCE, Chief Judge.
Appellant Robert Lowman purports to appeal to this Court from an order entered by the Polk County Criminal Court of Record on September 11, 1970, denying his previously filed motion in said Court entitled “Motion for Jail Time In Mitigation Form”, which we construe to be a motion for an order granting jail time credit.
While no motion has been made to dismiss the appeal in this Court, it remains our duty to do so when it appears that we have no appellate jurisdiction in the case either because the appeal is from a nonap-pealable order or otherwise. We hold here that the attempted appeal by Lowman was from a non-appealable order. The case of James v. State, Fla.App. 1969, 226 So.2d 468, decided by this Court on September 19, 1969, is directly in point. In that case there was an attempted appeal on the part of James from an order denying a “Motion For An Order Granting Jail Time Credit”, and we dismissed the appeal ex mero motu as being impermissible under either F.S. § 924.06, F.S.A. or CrPR 1.850, 33 F.S.A.
Upon authority therefore of James v. State, supra, the appeal in the instant case is—
Dismissed ex mero motu.
HOBSON, J., concurs.
MANN, J., concurs in the result.